COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-318-CR

ROMEO LEAL SANCHEZ                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------
      We have considered the “Appellant's Withdrawal Of Notice Of Appeal

Pursuant To Texas Rule Of Appellate Procedure 42.2.” The motion complies

with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).

No decision of this court having been delivered before we received this motion,

we grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).


                                                       PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)




      1
           See Tex. R. App. P. 47.4.
DELIVERED: February 4, 2010